Citation Nr: 1439063	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a left testicular disorder to include intra-testicular and epididymal cysts.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for recurrent hypertensive vascular disease to include hypertension.  

5.  Entitlement to service connection for a recurrent heart disorder to include cardiomegaly.  

6.  Entitlement to service connection for recurrent benign proximal positional vertigo.  

7.  Entitlement to service connection for a recurrent respiratory disorder to include upper airway obstruction, low lung volume, and bronchitis claimed as the result of asbestos exposure.  

8.  Entitlement to service connection for a recurrent gastrointestinal disorder to include irritable bowel syndrome (IBS), gastroenteritis, and enteritis.  

9.  Entitlement to service connection for recurrent erectile dysfunction.  

10.  Entitlement to service connection for gout.  

11.  Entitlement to service connection for a recurrent laryngeal disorder to include an asymmetrical larynx, stenosis of the larynx, and dysphagia.  

12.  Entitlement to service connection for a recurrent skin disorder to include a hyperkeratosis, erysipelas, and exanthems.  

13.  Entitlement to service connection for post-operative bilateral malar infraorbital deficiency graft residuals.  

14.  Entitlement to service connection for recurrent epistaxis residuals.  

15.  Entitlement to service connection for a recurrent disorder manifested by a high glucose level.  

16.  Entitlement to service connection for a recurrent disorder manifested by obesity.  

17.  Entitlement to service connection for hypertriglyceridemia to include high triglycerides.  

18.  Entitlement to service connection for recurrent periodontitis.  

19.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's generalized anxiety disorder.  

20.  Entitlement to an initial compensable disability evaluation for the Veteran's right knee patellar tendonitis and chondromalacia patella.  

21.  Entitlement to an initial compensable disability evaluation for the Veteran's left knee patellar tendonitis and chondromalacia patella.  

22.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hydroceles.  

23.  Entitlement to an initial compensable disability evaluation for the Veteran's left kidney stones.  

24.  Entitlement to an initial compensable disability evaluation for the Veteran's LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals.  

25.  Entitlement to an initial compensable disability evaluation for the Veteran's LeFort I maxillary osteotomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1981 to September 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) which, in pertinent part, established service connection for generalized anxiety disorder; assigned a 10 percent evaluation for that disability; established service connection for right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, bilateral hydroceles, left kidney stones, LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, and LeFort I maxillary osteotomy residuals; assigned noncompensable evaluations for those disabilities; effectuated the awards as of October 1, 2005; and denied service connection for hemorrhoids, left testicular intra-testicular and epididymal cysts, hearing loss, benign paroxysmal positional vertigo, hypertension, cardiomegaly, chronic upper airway obstruction, respiratory complaints, low lung volume, IBS, erectile dysfunction, gout, an asymmetrical larynx, dysphagia, exanthems (wide spread rashes), erysipelas (an acute infection of the upper dermis and superficial lymphatics), bilateral malar infraorbital deficiency, epistaxis (nose bleeds), high glucose, hypertriglyceridemia, obesity, and periodontitis.  In November 2007, the RO, in pertinent part, denied service connection for hyperkeratosis lenticulars perstans.  In August 2011, the RO granted service connection for permanent facial nerve anesthesia; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 30, 2010.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for recurrent hypertensive vascular disease, a recurrent heart disorder, recurrent benign proximal positional vertigo, a recurrent respiratory disorder, a recurrent gastrointestinal disorder, recurrent erectile dysfunction, gout, a recurrent laryngeal disorder, a recurrent skin disorder, post-operative bilateral malar infraorbital deficiency graft residuals, recurrent epistaxis residuals, a recurrent disorder manifested by high glucose levels, a recurrent disorder manifested by obesity, hypertriglyceridemia, and recurrent periodontitis and the initial evaluation of the Veteran's service-connected generalized anxiety disorder, right knee disorder, left knee disorder, bilateral hydroceles, left kidney stones, LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, and LeFort I maxillary osteotomy residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Recurrent hemorrhoids were initially manifested during active service.  

2.  Recurrent left testicular intra-testicular and epididymal cysts were initially manifested during active service.  

3.  The Veteran was exposed to loud noise associated with aircraft and flight lines during active service.  

4.  The Veteran's bilateral hearing acuity does not meet the criteria of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Left testicular intra-testicular and epididymal cysts were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for both hemorrhoids and left testicular infra-testicular and epididymal cysts.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  

In addressing the issue of service connection for bilateral hearing loss, VA has issued several VCAA notices to the Veteran including an April 2006 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The April 2006 VCAA notice was issued to the Veteran prior to the October 2007 rating decision from which the instant appeal arises.  The issue was readjudicated in the June 2010 statement of the case (SOC) and the November 2011 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded an adequate June 2006 VA audiological examination.  The examination report is of record.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Recurrent Hemorrhoids

The Veteran asserts that service connection for hemorrhoids is warranted as he initially manifested internal and external hemorrhoids during active service and was diagnosed with hemorrhoids at the May 2006 VA examination for compensation purposes.  

The Veteran's service treatment records note that he was found to have hemorrhoids.  A December 1998 treatment record states that the Veteran exhibited internal hemorrhoids.  The report of a March 2002 colonoscopy conveys that the Veteran exhibited both internal and external hemorrhoids.  The report of the May 2006 VA examination states that the Veteran complained of hemorrhoids.  The examiner noted that the Veteran had "both internal and external hemorrhoids."  An impression of hemorrhoids was advanced.  A March 2007 VA treatment record states that the Veteran was again diagnosed with hemorrhoids.  

Internal and external hemorrhoids were diagnosed during active service and following service separation.  Therefore, the Board concludes that service connection for hemorrhoids is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
B.  Left Testicular Disorder 

The Veteran asserts that service connection for left testicular cysts is warranted as he initially manifested the claimed disability during active service and was diagnosed with such cysts at the June 2006 VA examination for compensation purposes.  

A March 2003 Air Force testicular ultrasound revealed a left intra-testicular cyst, a left epididymal head cyst, and a left epididymal body cyst.  The report of a June 2006 VA genitourinary examination states that the Veteran underwent sonographic study.  Impressions of "intratesticular simple cyst in the left testicle" and "epididymal cyst on the left" were advanced.  

The Veteran has exhibited left testicular intra-testicular and epididymal cysts during active service and following service separation.  Therefore, the Board concludes that service connection for left testicular intra-testicular and epididymal cysts is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

C.  Hearing Loss  

The Veteran asserts that he manifested recurrent hearing loss during active service.  He stated that he had extensive noise exposure while performing his Air Force duties around aircraft and on flight lines.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment and service personnel records reflect that he served in the Air Force as an instrument and flight controls craftsman and a training instructor for 24 years and performed his military duties in and around aircraft and on flight lines.  After reviewing the evidence of record, the Board finds that the Veteran was exposed to loud noise/acoustic trauma associated with aircraft during active service.  

At his March 1981 physical examination for service entrance, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
5
LEFT
15
15
15
-
10

A July 2005 Air Force treatment record states that the Veteran was seen upon his complaints of hearing loss.  He reported experiencing "decreased acuity over the past several years" including "trouble understanding speech in noisy environments."  The Veteran was noted to have a history of a "high level of environmental noise at work for 18 years - flight line."  On contemporaneous audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
20
15
10
20
20

The examiner commented that "overall acuity is [within normal limits]."  

At the June 2006 VA audiological evaluation, the Veteran complained of "poor speech understanding" when there was background noise.  He presented a history of having worked on the flight line during his entire Air Force career.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
15
LEFT
15
10
15
25
25

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The Veteran's bilateral auditory acuity was found to be "clinically normal."  

In an October 2008 written statement, the Veteran advanced that his "hearing range has been significantly reduced since entering the military in 1981."  He believed that service connection was warranted given the "significant shift in my hearing threshold since April 2002."  The Veteran did not advance that he had hearing loss which met the regulatory criteria set forth in 38 C.F.R. § 3.385.  

The Veteran asserts that service connection is warranted for bilateral hearing loss due to a "significant shift" in his hearing acuity during active service.  The evidence demonstrates that hearing loss for VA purposes (i.e., hearing loss manifested by either thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels or more; where at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent) has not been shown.  The Veteran does not contend that he has such hearing loss disability.  For these reasons, a preponderance of the evidence is against the claim for service connection for hearing loss and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hemorrhoids is granted.  

Service connection for left testicular intra-testicular and epididymal cysts is granted.  

Service connection for bilateral hearing loss is denied.  

REMAND

A.  Cardiovascular Disabilities

The Veteran asserts that service connection for both recurrent hypertensive vascular disease to include hypertension and a recurrent heart disorder to include cardiomegaly is warranted as the claimed disabilities were initially diagnosed or otherwise identified during active service.  In his July 2010 Appeal to the Board (VA Form 9), the Veteran advanced that his "diastolic pressure has regularly been higher than 90 mm."  

The Veteran's service treatment records note that he was seen for cardiovascular symptoms.  A November 1991 treatment record states that the Veteran complained of a pounding heart.  An impression of "anxiety attacks" was advanced.  A December 1996 chest X-ray study revealed that "the cardiac size is in the upper limits of normal exaggerated by the low lung volume."  Clinical documentation dated between September 2003 and December 2003 state that the Veteran was diagnosed with hypertension.  The report of the May 2006 VA examination states that the Veteran exhibited blood pressure readings of 130/78, 128/76, and 130/78.  A contemporaneous chest X-ray study revealed no cardiac abnormalities.  An impression of "cardiomegaly, ETT clinically and electrocardiographically negative for exercise-induced ischemia with METS 10.40" was advanced.  The examiner made no findings as to whether the Veteran had recurrent hypertension.  An August 2008 VA treatment record notes a blood pressure reading of 161/94.  A February 2009 VA treatment entry states that a blood pressure reading of 140/93 was recorded.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA cardiovascular evaluation is needed to determine whether the Veteran has recurrent cardiovascular disabilities including hypertension.  

Clinical documentation dated after August 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

B.  Vertigo.  

The Veteran asserts that he sustained recurrent dizziness/vertigo during active service and/or secondary to his service-connected maxillofacial surgical residuals.  The service treatment records reflect that he complained of light headedness and dizziness.  A June 1992 treatment record states that the Veteran complained of positional light headedness and occasional vision blurring.  An assessment of probable viral labyrinthitis was advanced.  Clinical documentation dated in January 2005 reports that the Veteran was diagnosed with benign paroxysmal positional vertigo.  The report of the May 2006 VA examination states that the Veteran complained of "some vertigo" which was related to inner ear disease.  The examiner made no findings as to whether the Veteran exhibited recurrent vertigo and, if so, whether it was related to the Veteran's LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals and LeFort I maxillary osteotomy residuals.  Therefore, the Board finds that further VA neurological evaluation is needed to determine whether the Veteran has recurrent vertigo.  

In July 2010, the Veteran submitted informal claims of entitlement to service connection for both peripheral vestibular disorder and Meniere's syndrome to include endolymphatic hydrops.  The RO has not adjudicated the claims.  The Board finds that the issues of service connection for peripheral vestibular disorder and Meniere's syndrome to include endolymphatic hydrops are inextricably intertwined with the certified issue of service connection for recurrent benign proximal positional vertigo.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

C.  Respiratory Disorder

The Veteran asserts that service connection for a recurrent respiratory disorder other than his service-connected allergic rhinitis is warranted as he manifested multiple respiratory disorders during active service and/or secondary to his extensive in-service asbestos exposure and maxillofacial surgery.  The service treatment records note that he was seen on numerous occasions for bronchitis and bronchospasms.  A February 1992 chest X-ray study revealed "very minimal chronic lung changes."  An April 1992 pulmonary function test revealed findings consistent with mild small airways obstruction.  The December 1996 chest X-ray study revealed findings consistent with minimal interstitial prominence and low lung volume.  Clinical documentation dated in June 2005 indicates that the Veteran complained of right sided septal obstruction and subsequently underwent septorhinoplasty.  

In his March 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran asserted that he incurred "low lung volume" secondary to his in-service asbestos exposure.  He clarified that "every building [I] worked in from 1982 on had to have asbestos removal."  

The report of the May 2006 VA examination states that the Veteran was seen for in-service respiratory complaints including manifestations of his service-connected generalized anxiety disorder.  A contemporaneous chest X-ray study revealed small scattered lung granulomas.  An impression of "upper airway obstruction and sleep apnea" was advanced.  Service connection has previously been established for sleep apnea.  It is unclear whether the examiner concluded that the Veteran had any additional respiratory disability associated with his "upper airway obstruction."  The report of a June 2006 VA nose, sinus, larynx, and pharynx examination notes the Veteran's history of undergoing in-service mandibular maxillary advance and septoplasty.  The Veteran was diagnosed with allergic rhinitis.  No findings were made as whether the Veteran exhibited any other recurrent respiratory disorders, a recurrent pulmonary disorder, and/or septoplasty residuals.  The Board finds that further VA evaluation is needed to determine the nature and etiology of the Veteran's additional pulmonary and respiratory disabilities, if any.  

In January 2010, the Veteran submitted an informal claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  The RO has not adjudicated the claim.  The Board finds that the issue of service connection for COPD is inextricably intertwined with the certified issue of service connection for a recurrent respiratory disorder to include upper airway obstruction, low lung volume, and bronchitis.  

D.  Recurrent Gastrointestinal Disorder.

The Veteran's service treatment records note that he was seen for gastroenteritis, viral gastroenteritis, enteritis, diarrhea, and constipation on multiple occasions.  The Veteran was not diagnosed with IBS.  The report of the May 2006 VA examination notes that the Veteran had been previously diagnosed with IBS "two years ago" and was placed on medication.  The Veteran was diagnosed with IBS.  The examiner made no findings as to the relationship, if any, between the diagnosed IBS and active service.  Clinical documentation of the cited treatment is not of record.  

In his July 2010 Appeal to the Board (VA Form 9), the Veteran indicated that he received ongoing gastroenterological treatment from Delta Gastroenterology.  Clinical documentation of the cited treatment is not of record. 

The Veteran should be requested to provide information as to all post-service gastrointestinal treatment including the cited IBS diagnosis.  The Board finds that further VA gastroenterological evaluation is needed to determine the nature and etiology of the Veteran's diagnosed IBS.  





E.  Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted as he incurred the claimed disorder during active service and/or secondary to his service-connected testicular disorders.  The Veteran has not been afforded a recent VA examination to determine the nature of his erectile dysfunction and its relationship, if any, to active service and his service-connected disabilities.  The Board finds further that the issue of service connection for erectile dysfunction is inextricably intertwined with the issue of service connection for hypertension.  

F.  Gout

The Veteran asserts that service connection for gout is warranted as he incurred the claimed disorder during active service.  He states that he had been diagnosed with and treated for gout following active service.  Private treatment records dated in October 2007 and VA clinical documentation dated in September 2008 reflect treatment for gout.  In an October 2008 written statement, the Veteran reported that he received ongoing gout treatment.  Clinical documentation of the cited treatment is not of record.

The Veteran has not been afforded a VA examination to determine the nature of his gout and its relationship, if any, to active service and his service-connected disabilities.  

G.  Recurrent Laryngeal Disorder 

The Veteran asserts that service connection for a recurrent laryngeal disorder to include an asymmetrical larynx, stenosis of the larynx, and dysphagia is warranted as he experienced difficult swallowing during active service and/or as secondary to his service-connected generalized anxiety disorder and maxillofacial surgical residuals.  The service treatment records reflect that he was seen for difficult swallowing on multiple occasions.  Impressions of dysphagia were advanced.  The Veteran has not been afforded a VA examination to determine the nature of his claimed recurrent laryngeal disorder and dysphagia and their relationship, if any, to active service and his service-connected disabilities.   

H.  Recurrent Skin Disorder to include Hyperkeratosis, Erysipelas, and Exanthems 

The Veteran asserts that service connection for hyperkeratosis, erysipelas, and exanthems is warranted as the claimed disorders were initially manifested in service and/or secondary to his service-connected disorders.  The Veteran's service treatment records show that the Veteran was seen on several occasions for rashes and other skin complaints.  A May 1999 treatment record states that the Veteran was diagnosed with hyperkeratosis of the heels.  A February 2001 treatment record states that the Veteran had a rash across his chest.  An October 2002 treatment record conveys that the Veteran had a rash on his neck.  A July 2003 treatment record relates that the Veteran complained of a rash on his upper back and arms.  An assessment of non-specific dermatitis was advanced.  

In a May 2006 written statement, the Veteran reported that he had been diagnosed with a "chronic form of erysipelas."  The report of a June 2006 VA skin examination states that the Veteran's claims files were not available for review.  The Veteran presented a history of erysipelas on the left side of his face since undergoing his in-service maxillofacial surgery.  The examiner made no findings as to whether the Veteran had recurrent erysipelas.  VA clinical documentation dated in September 2006 and January 2007 states that assessments of erysipelas were advanced.  

The Veteran has not been afforded a VA skin examination to determine the nature of his claimed recurrent hyperkeratosis, erysipelas, and exanthems and their relationship, if any, to active service and his service-connected disabilities.  

I.  Bilateral Malar Infraorbital Deficiency Graft Residuals

The Veteran's service treatment records state that he was diagnosed with bilateral malar infraorbital deficiency and underwent a May 2004 bilateral malar infraorbital augmentation bone graft.  The Veteran has not been afforded a VA examination which addresses the current nature and severity of his bilateral malar infraorbital augmentation bone graft residuals.  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

J.  Recurrent Epistaxis

The Veteran asserts that he incurred recurrent epistaxis (nosebleeds) as a residual of his in-service maxillofacial surgery.  He contends that he experiences a bloody discharge every time he blows his nose.  The Veteran's service treatment records state that he was treated for uncontrolled nasal bleeding in June 2004 after his in-service maxillofacial surgery.  The Veteran was diagnosed with epistaxis and associated hypotensive shock.  The report of a June 2006 VA respiratory examination noted that the Veteran had "one significant episode of nosebleed" which required treatment and hospitalization.  The examiner made no findings as to whether the Veteran exhibited any current epistaxis or recurrent residuals of his in-service epistaxis.  Therefore, the Board finds that further VA Ears, Nose, and Throat (ENT) evaluation is necessary to resolve the issues raised by the instant appeal.  

K.  High Glucose Levels, Obesity, and Hypertriglyceridemia

The Veteran asserts that service connection for high glucose levels, obesity, and hypertriglyceridemia is warranted as the claimed disabilities represent the initial manifestations of his subsequently diagnosed Type II diabetes mellitus.  In July 2010, the Veteran submitted an informal claim of entitlement to service connection for Type II diabetes mellitus to include diabetic neuropathy.  The RO has not adjudicated the claim.  The Board finds that the issue of service connection for Type II diabetes mellitus is inextricably intertwined with the certified issues of service connection for a recurrent disorder manifested by high glucose levels, obesity, and hypertriglyceridemia.  


L.  Recurrent Periodontitis 

The Veteran asserts that service connection for recurrent periodontitis is warranted as the claimed disorder was incurred in service.  Service connection has been established for maxillofacial surgical residuals affecting the jaws and oral cavity.  In his October 2008 written statement, the Veteran reported that he received ongoing periodontal treatment record from Thames Family Dentistry.  Clinical documentation of the cited treatment is not of record.  

M.  Generalized Anxiety Disorder

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his generalized anxiety disorder as his psychiatric disability has increased in severity; now includes a panic disorder; and is productive of significant vocational impairment.  The Veteran states that while he is able to work, he does so with significantly reduced efficiency.  In his October 2008 written statement, the Veteran indicated that his psychiatric disorder had worsened and was productive of significant impairment requiring the daily use of prescribed medication.  

The Veteran was last afforded a VA psychiatric examination in May 2006.  The Board finds that further VA psychiatric evaluation is necessary in adequately assessing the current nature and severity of his service-connected psychiatric disorder.  

N.  Right Knee and Left Knee Disorders

In his October 2008 written statement, the Veteran asserted that his knee disabilities had increased in severity and necessitated ongoing private treatment.  Clinical documentation of the cited treatment record is not of record.  

The Veteran was last afforded a VA examination which addressed the knees in June 2006.  The Board finds that further VA joint evaluation is necessary in adequately assessing the Veteran's current right and left knee impairment.  

O.  Bilateral Hydroceles

The Veteran asserts that a 20 percent combined evaluation is warranted for his multiple service-connected testicular disorders.  The Board notes that service connection has been granted above for left testicular infra-testicular and epididymal cysts.  Given this fact and as the Veteran was last afforded a VA genitourinary examination in June 2006, the Board finds that further VA evaluation would be helpful in adequately assessing the Veteran's current testicular disability picture.  

P.  Left Kidney Stones

In July 2010, the Veteran submitted an informal claim for service connection for a renal disorder to include dysfunction.  The RO has not adjudicated the issue of service connection.  The Board finds that the issue of service connection for a renal disorder to include dysfunction is inextricably intertwined with the certified issue of an initial compensable evaluation for the Veteran's left kidney stones.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran was last afforded a VA genitourinary examination in June 2006.  The Board finds that further VA evaluation would be helpful in adequately assessing the nature and severity of the Veteran's left kidney stones.  

Q.  Post-operative Maxillofacial Residuals.

The Veteran asserts that initial compensable evaluations are warranted for both his LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals and LeFort I maxillary osteotomy residuals as his maxillofacial surgical residuals are productive of significant impairment including headaches and facial pain.  The Veteran was last afforded a VA examination which addressed his post-operative residuals in August 2011.  Given that fact and the Veteran's multiple disabilities affecting his head, oral cavity, and upper respiratory system, the Board finds that further VA examination addressing the current nature and severity of the Veteran's post-operative maxillofacial residuals is necessary in resolving the issues raised by the instant appeal and to avoid the evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent cardiovascular disabilities, vertigo, respiratory disabilities, gastrointestinal disabilities, erectile dysfunction, gout, laryngeal disabilities, skin disabilities, epistaxis, and recurrent periodontitis and his service-connected generalized anxiety disorder, right and left knee disorders, bilateral hydroceles, left kidney stones, and maxillofacial surgical residuals including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Delta Gastroenterology, Thames Family Dentistry, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2011.  

3.  Schedule the Veteran for a VA cardiovascular examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent hypertension and heart disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If hypertension and/or a recurrent heart disorder are not identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension and heart disorder had their onset during active service; are related to the Veteran's in-service cardiovascular symptoms; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA neurological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent vertigo.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If recurrent vertigo is not identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent vertigo had its onset during active service; is related to the Veteran's in-service benign paroxysmal positional vertigo; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent pulmonary, respiratory, and laryngeal disorders and dysphagia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder, respiratory disorder, laryngeal disorder, and dysphagia had its onset during active service; is related to the Veteran's in-service lung abnormalities, bronchitis, bronchospasm, low lung volume, upper airway obstruction, and/or septoplasty residuals; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA gastrointestinal examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent gastrointestinal disorder to include IBS.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder had its onset during active service; is related to the Veteran's in-service viral gastroenteritis, gastroenteritis, enteritis, diarrhea, and/or constipation; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA genitourinary examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his erectile dysfunction and the nature and severity of his service-connected bilateral hydroceles and left kidney stones.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified erectile dysfunction had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

The examiner should further express an opinion as to the impact of the Veteran's bilateral hydroceles and left kidney stones upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his gout.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gout had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Schedule the Veteran for a VA dermatological examination conducted by the appropriate physician in order to assist in determining the nature and severity of his claimed recurrent hyperkeratosis, erysipelas, and exanthems.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If hyperkeratosis, erysipelas, and/or exanthems are not identified on examination, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hyperkeratosis, erysipelas, and exanthems had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

10.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and severity of his bilateral malar infraorbital augmentation bone graft residuals and service-connected LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals and LeFort I maxillary osteotomy residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether the Veteran exhibits any current disability associated with his bilateral malar infraorbital augmentation bone graft residuals.  The examiner should further express an opinion as to the impact of the Veteran's service-connected LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals and LeFort I maxillary osteotomy residuals upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

11.  Schedule the Veteran for a VA ENT examination conducted by the appropriate physician in order to assist in determining the nature and severity of his claimed recurrent epistaxis residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent epistaxis residuals are identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent epistaxis residuals had their onset during active service; otherwise originated during active service; and/or are related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for LeFort I osteotomy residuals and bilateral mandibular osteotomy residuals, LeFort I maxillary osteotomy residuals, generalized anxiety disorder, permanent facial nerve anesthesia, tinnitus, sleep apnea, cervical spine degenerative disease, lumbar spine degenerative disc disease,  right knee patellar tendonitis and chondromalacia patella, left knee patellar tendonitis and chondromalacia patella, allergic rhinitis, a hiatal hernia with GERD and duodenal diverticulum, seborrheic dermatitis, benign lentigo, and perifolliculitis, bilateral hydroceles, and left kidney stones.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

12.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the current nature and severity of his service-connected generalized anxiety disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's generalized anxiety disorder upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

13.  Schedule the Veteran for a VA joint examination in order to assist in determining the current nature and severity of his service-connected right knee and left knee patellar tendonitis and chondromalacia patella.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right knee and left knee disorders upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

14.  Adjudicate the issues of service connection for peripheral vestibular disorder, Meniere's syndrome to include endolymphatic hydrops, COPD, Type II diabetes mellitus to include diabetic neuropathy, and a renal disorder to include dysfunction.  The Veteran and his accredited representative should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a notice of disagreement and a substantive appeal as to each issue.  

15.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


